
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.4


SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


        THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is made
and entered into effective February 19, 2002 by and between Caremark Rx, Inc., a
Delaware corporation ("Employer") and Edward L. Hardin, Jr. ("Officer").
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Employment Agreement between Employer and Officer
dated July 1, 1998, as amended March 8, 2000 (as so amended, the "Employment
Agreement").

        WHEREAS, Employer and Officer have agreed to amend the Employment
Agreement as provided therein;

        NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and agreements contained in the Employment Agreement and this
Amendment, the parties agree as follows:

        1.    Amendments.

        (a)  Paragraphs (1), (2), (3), (4), (5) and (6) of Section 7, each of
which begins with an underlined heading, shall be renumbered (a), (b), (c), (d),
(e) and (f), respectively.

        (b)  The first paragraph of Section 7(f), which was formerly
Section 7(6), is hereby deleted in its entirety, and the following paragraph is
substituted in lieu thereof:

        (f)    Termination Upon a Change of Control. Officer shall be entitled
to terminate his employment at any time during the 180 day period following a
Change of Control (as defined) and shall in such event be entitled to (i) those
payments and rights provided under Section 7(d) as though the termination has
been initiated by Employer without cause pursuant to Section 7(c), and (ii) a
Gross-Up Payment (as defined), to the extent provided by the second paragraph of
this Section 7(f). For purposes of this Agreement, the term "Change of Control"
shall mean the occurrence of any of the following events: (a) the acquisition
after the date of this Agreement, in one or more transactions, of beneficial
ownership (within the meaning of Rule 13d-3(a)(1) under the Securities Exchange
Act of 1934, as amended (the "Exchange Act")) by any person or entity (other
than Officer) or group of persons or entities (other than Officer) who
constitute a group (within the meaning of Section 13(d)(3) of the Exchange Act)
of any securities of Employer such that as a result of such acquisition such
person or entity or group beneficially owns (within the meaning of
Rule 13d-3(a)(1) under the Exchange Act) more than 50% of Employer's then
outstanding voting securities entitled to vote on a regular basis for a majority
of the Board; or (b) the sale of all or substantially all of the assets of
Employer (including, without limitation, by way of merger, consolidation, lease
or transfer) in a transaction where Employer or the holders of common stock of
Employer do not receive (i) voting securities representing a majority of the
voting power entitled to vote on a regular basis for the Board of Directors of
the acquiring entity or of an affiliate that controls the acquiring entity or
(ii) securities representing a majority of the equity interests in the acquiring
entity or of an affiliate that controls the acquiring entity; or (c) any other
event constituting a "Change in Control" under the Caremark Rx, Inc. 1998 Stock
Option Plan.

        2.    No Other Amendment. Except as expressly modified by this
Amendment, all other terms and conditions of the Employment Agreement shall not
be modified or amended and shall remain in full force and effect.

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

CAREMARK RX, INC.

/s/ Mac Crawford   /s/ Edward L. Hardin, Jr. Mac Crawford   Edward L. Hardin,
Jr. Chairman and CEO    

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
